Name: Commission Regulation (EC) NoÃ 1044/2009 of 4Ã November 2009 amending Regulation (EC) NoÃ 274/2009 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2009/2010 marketing year
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  trade;  international trade;  marketing
 Date Published: nan

 5.11.2009 EN Official Journal of the European Union L 289/5 COMMISSION REGULATION (EC) No 1044/2009 of 4 November 2009 amending Regulation (EC) No 274/2009 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2009/2010 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 61, first subparagraph, point (d), in conjunction with Article 4 thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007, the sugar produced during a marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences, are laid down by Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2). However, the quantitative limit should be fixed per marketing year in view of the possible opportunities on the export markets. (3) Commission Regulation (EC) No 274/2009 (3) has fixed the quantitative limit for the exports of out-of-quota sugar at 650 000 tonnes in respect of marketing year 2009/2010. However, according to the most recent forecasts issued at the beginning of the 2009/2010 sugar beet harvest it is certain that due to exceptionally favourable weather conditions a very important amount of out-of-quota beet sugar would be produced in the Community. The amount of out-of-quota sugar to be produced in 2009/2010 is initially estimated at around 3-4 million tonnes, which would lead to serious storage problems and provoking large quantity of sugar to be carried forward as quota sugar for marketing year 2010/2011. It is therefore necessary to increase the quantitative limit for out-of-quota sugar exports to 1 350 000 t in respect of marketing year 2009/2010. (4) Regulation (EC) No 274/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 274/2009, paragraph 1 is replaced by the following: 1. For the 2009/2010 marketing year, running from 1 October 2009 to 30 September 2010, the quantitative limit referred to in Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 shall be 1 350 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 91, 3.4.2009, p. 16.